FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SOURAV SAM BHATTACHARYA,                         No. 13-17385

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01064-SRB

 v.
                                                 MEMORANDUM*
GREEN ORGANIZATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Sourav Sam Bhattacharya appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging claims in connection with alleged

violations of his privacy. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Bhattacharya’s action because

Bhattacharya failed to allege facts sufficient to state any plausible claim. See id. at

341-42 (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion in denying as moot

Bhattacharya’s motion to compel Arizona State University to respond to written

deposition questions before any defendant had been served. See Hallett v. Morgan,

296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and explaining

that a trial court has broad discretion to permit or deny discovery); see also Fed. R.

Civ. P. 26(d)(1) (“A party may not seek discovery from any source before the

parties have conferred as required by Rule 26(f)[.]”); Fed. R. Civ. P. 31(a)

(explaining that a party must seek leave of court to depose by written question any

person “before the time specified in Rule 26(d)”).

      The district court did not abuse its discretion by denying Bhattacharya’s

motion for reconsideration because Bhattacharya failed to establish grounds for

such relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      We reject Bhattacharya’s contention that the district court failed to address


                                            2                                    13-17385
his motion for joinder because the record reflects, and Bhattacharya concedes in

his motion filed on February 12, 2014, that he never filed a motion for joinder.

      All pending motions are denied.

      AFFIRMED.




                                          3                                   13-17385